LUCAS, Judge
(dissenting):
I respectfully dissent after finding myself in irreconcilable disagreement with the majority’s resolution of Assignment of Error I, which involves the interpretation and application of Rule for Courts-Martial 707(b)(3)(B), Manual for Courts-Martial, United States (1995 ed.)[hereinafter R.C.M.], one of the so-called reset provisions of the President’s speedy-trial rale.
Our difference lies in the selection of the time period to be measured in determining whether there has been “a significant period” as that term is used in R.C.M. 707(b)(3)(B) so as to reset the speedy-trial clock. Selection of the time period to be measured is critically important. Indeed, it determines the outcome of this case. Using my reasoning, the R.C.M. 707 speedy-trial clock was not reset in this case and an R.C.M. 707 violation occurred mandating dismissal. Using the majority’s measurement, the clock was reset and there is no R.C.M. 707 violation.
*664The appellant was placed in pretrial restriction on 10 December 1993. Some 67 days later, on 15 February, he was released from that pretrial restriction. The charges were preferred the following day, 16 February. Arraignment occurred several months later on 30 August 1994. Once released from pretrial restriction, there was never reimpo-sition of any form of pretrial restraint.
When the appellant was placed in pretrial restriction on 10 December 1993, the President’s 120-day speedy-trial clock was triggered, even though charges were not yet preferred. R.C.M. 707(a)(2); R.C.M. 304(a)(2). At the outset, it is important to note that the three triggering provisions of R.C.M. 707(a) all signal a significant change in the status of a servicemember. There is either some loss of liberty while awaiting trial, charges formally lodged against the servicemember, or punitive jurisdiction being exerted over a reservist. It is also important to note that all three conditions are treated equally. Each of the enumerated conditions imposed on a servicemember is considered significant enough to independently trigger the R.C.M. 707 speedy-trial clock.
The majority concedes that the R.C.M. 707 clock began running on 10 December 1993 when pretrial restriction was imposed on the appellant. Therefore, absent a resetting of the clock or an adequate permissible exclusion of delay from speedy-trial consideration, to avoid mandatory dismissal of the charges, the Government was obliged to arraign the appellant within 120 days. R.C.M. 707(a), (b)(1), (d). Obviously, arraignment in this case occurred well beyond 120 days from the inception of pretrial restriction.
The trial judge determined that significant delay had been properly excluded from speedy-trial consideration by the convening authority pursuant to R.C.M. 707(e). The majority holds that the trial judge was correct in so ruling. For purposes of this review, I assume that the delay was properly excluded.
Resolution of the R.C.M. 707 speedy-trial issue therefore hinges upon whether the clock was reset to zero at some point after 10 December 1993 pursuant to R.C.M. 707(b)(3)(B). The majority says that it was, and then restarted on the date of preferral, which would put arraignment within the 120th day from that new start date. I conclude that the clock was never reset, the result being a violation of R.C.M. 707(a) and mandatory dismissal of the charges.
The plain language of R.C.M. 707(b)(3)(B) seems to fit the appellant’s case precisely. That particular rule indicates that if an accused is released from pretrial restraint for a significant period, the 120-day period shall begin on the earlier of either the preferral date or date upon which pretrial restraint is reimposed.
The appellant was in pretrial restraint without charges being preferred, and then released. Preferral followed. There was no reimposition of pretrial restraint. I am of the opinion that, in a case such as the appellant’s, we must measure the time period between release from pretrial restraint to preferral and determine whether that is a significant period. If it is, the 120-day speedy-trial clock is reset to zero upon release from pretrial restraint and restarted upon preferral. If that time period is not significant, the 120-day clock is not reset.
Using different reasoning, the majority concludes that because no form of pretrial restraint was ever reimposed following the appellant’s release from pretrial restriction, the time period to be measured for R.C.M. 707(b)(3)(B) purposes is from release from that restriction to commencement of trial (arraignment).
It seems to me that when a servicemember is officially charged with a crime, because of the resultant stigma and potential financial, emotional, and other substantial adverse consequences necessarily involved in preparing for trial, including an interference with the performance of important military duties, and because the military’s interests are best served with an expeditious resolution of a ■criminal case, the Government is obliged to get the case to trial with dispatch. Completely apart from any constitutional or statutory constraints, the President has set a specific time limit of 120 days. R.C.M. 707(a)(1).
*665Similarly, when a servicemember’s liberty is adversely affected by pretrial restraint, even though charges have not been preferred, there is an equally important independent obligation of the Government to proceed to trial with dispatch. The President has set the same time limit. R.C.M. 707(a)(2).
The Presidential incentive for the Government to bring military criminal cases to trial within the time prescribed when either charges are preferred or pretrial restraint imposed is provided by the sanction of mandatory dismissal found in R.C.M. 707(d).
On the other hand, R.C.M. 707(b)(3)(B) seems to recognize that, with the speedy-trial clock running because of imposition of pretrial restraint, when an uncharged service-member is set free from that restraint for a significant period, that person’s status again changes significantly. The concerns about loss of freedom while awaiting trial, stigma, and the need for the servicemember to be occupied with defending himself or herself instead of performing important military duties are substantially diminished or even extinguished. It follows then that there is no need to apply the incentive of the speedy-trial rule, with its sanction of dismissal. R.C.M. 707(b)(3)(B) logically satisfies this reasoning by resetting the speedy-trial clock to zero in those cases. Under those circumstances, constitutional and statutory constraints, including the statute of limitations, will then again supply the speedy-trial incentive for the Government. However, the key for me is that the servicemember must be free of pretrial restraint and simultaneously uncharged for a significant period for the reset rale to apply.
My interpretation of R.C.M. 707(b)(3)(B) leads me to conclude that once reset to zero, the speedy-trial clock is restarted when a new R.C.M. 707(a) triggering condition arises, including preferral or reimposition of pretrial restraint.
In the appellant’s case, the time period between release from restriction to preferral was one day. I do not find that to be a significant time period as that term is used in R.C.M. 707(b)(3)(B) because he was unrestrained and uncharged for only one day. There was no real change in the appellant’s status visa-vis the conditions the President believes important enough to require application of his speedy-trial clock. Instead, the appellant went immediately from the pretrial restriction kettle into the fire of preferred charges. Both are conditions significant enough to require application of the R.C.M. 707 clock. From the appellant’s perspective, even though he now had his liberty restored, he immediately had to deal with the stigma and weighty adverse personal consequences of being formally charged with a crime.
Because there was no significant interruption of the conditions that would independently trigger R.C.M. 707(a), there should be no interruption of the obligation of the Government to continue to proceed to trial within the guidelines set by the President. As a result, by the express plain language of the rule, the speedy-trial clock was not reset. Because arraignment therefore occurred beyond the 120th day, dismissal is mandated by the President.
Had preferral occurred in this case simultaneously with imposition of pretrial restriction, the clock would have run without interruption to commencement of trial. Similarly, had pretrial restraint been uninterrupted, the clock would have ran to commencement of trial. That is because R.C.M. 707 recognizes that both conditions are equally important. It should logically follow that when there is a period of pretrial restriction followed immediately by preferral, there should be no interruption of the R.C.M. 707 clock because the conditions mandating application of the clock have not diminished.
I have not found an opinion by our superi- or court in which they interpret R.C.M. 707(b)(3)(B), which became effective on 6 July 1991. Likewise, this court has not previously analyzed the current reset rule. However, the Army court has had occasion twice to publicly report on its interpretation of the current rule.
In United States v. Cornelius, 37 M.J. 622 (A.C.M.R.1993), the facts were very similar to the appellant’s. That accused was placed in pretrial confinement for 1 day. A period of pretrial restriction followed immediately. *666Preferral occurred more than 60 days after release from that restriction. Once released from pretrial restriction, no form of pretrial restraint was reimposed. Unfortunately, because of the wording of the opinion, Id. at 626, I am unsure whether the Army Court applied my reasoning or the majority’s when it concluded that the R.C.M. 707 clock was reset to zero.
However, in United States v. Reynolds, 36 M.J. 1128 (A.C.M.R.1993), we again find facts very similar to the appellant’s, with a clear indication by the Army Court that my reasoning was applied. In that ease, there was a period of pretrial restriction tantamount to confinement, followed by pretrial restriction. Preferral occurred 19 days after release from that restriction. There was never reimposition of pretrial restraint. That court, as I do now, expressly measured the time from release from pretrial restriction to preferral to determine if that was a significant period as that term is used in R.C.M. 707(b)(3)(B). Id. at 1130. That court found that 19 days was significant. That court did not measure the time from release from restriction to commencement of trial, as the majority does in this case.
There are several reported decisions in which courts have interpreted the immediate predecessor to the current R.C.M. 707. United States v. Gray, 26 M.J. 16 (C.M.A. 1988), resulted from further review of our decision in United States v. Gray, 21 M.J. 1020 (N.M.C.M.R.1986). The pertinent parts of the former R.C.M. 707 are laid out in Gray, 26 M.J. at 17. At first blush, the former R.C.M. 707 seems significantly different from the current rule. However, upon a close reading of the former rule and after reading the opinions of courts interpreting it, I conclude that there is no significant difference between them with respect to the specific issue now under consideration, which is the determination of the effect on the R.C.M. 707 speedy-trial clock when there is interruption of pretrial restraint prior to preferral.
Three judges on our superior court in Gray wrote separate opinions regarding the issue. The facts were very similar to the appellant’s. There was a period of pretrial restraint, followed by release, followed by preferral, with no reimposition of pretrial restraint. Chief Judge Everett concluded that the speedy-trial clock initially was started upon imposition of pretrial restraint. He further concluded that the time period of one month between release from pretrial restraint to preferral constituted a “significant period” as that term was used in the former R.C.M. 707, resetting the clock to zero upon release from restraint. He further held that the clock restarted upon preferral. Gray, 26 M.J. at 22. It seems clear that Chief Judge Everett used the same measurement then that I do now. Unfortunately, because of the wording of their opinions, it is difficult for me to determine if Judge (now Chief Judge) Cox and Judge Sullivan agreed with Chief Judge Everett about the time period to be measured when interpreting the reset rule.
In United States v. Facey, 26 M.J. 421 (C.M.A.1988), our superior court again interpreted the reset provision of the former R.C.M. 707. The facts again were very similar to the appellant’s. There was a period of pretrial restraint, then release from that restraint, followed by a 4 month period before preferral. Trial commenced about 4 months after preferral. Once released, there was never reimposition of pretrial restraint. Because of the wording of the opinion, Id. at 424, it is again difficult to be certain about what time period our superior court thought determinative; the period from release from restraint to preferral as I do, or release from restraint to commencement of trial as the majority does.
In United States v. Campbell, 32 M.J. 564 (A.C.M.R.1991), there was a period of pretrial restriction interrupted by service of restriction imposed as unrelated nonjudicial punishment. Preferral occurred 13 days into service of that punishment. In interpreting the former rule, the Army Court held that the 13 day interruption of pretrial restriction was the significant period and that the speedy trial clock was reset to zero and started again upon preferral. It is unclear from the opinion whether, after service of the nonjudicial punishment restriction, pretrial restriction was ever reimposed. But because the court chose not to refer to the absence of further pretrial restraint, it can reasonably *667be concluded that they, as I do now, found that fact to be irrelevant.
In United States v. Miller, 26 M.J. 959 (A.C.M.R.1988), pet. denied, 28 M.J. 164 (C.M.A.1989), another former rule case, the accused was placed in pretrial restraint, released from that restraint for 5 days while restricted for medical reasons to a hospital after attempting suicide, and then placed in pretrial restraint again upon release from the hospital. Preferral followed during the second period of pretrial restraint. That Court held that the 5 day interruption in pretrial restraint was the significant period, resulting in resetting of the speedytrial clock and a restart of the clock upon reimposition of pretrial restraint.
A similar result was reached by the Air Force Court in United States v. Hulsey, 21 M.J. 717 (A.F.C.M.R.1985), pet. denied, 22 M.J. 353 (C.M.A.1986), a case in which pretrial restraint was interrupted for 5 days. Preferral occurred after pretrial restraint was reimposed. The Court expressly measured the time between release from restraint and reimposition of that restraint and held that to be the significant period resetting the clock.
This court also interpreted the former rule in United States v. Gray, 21 M.J. 1020 (N.M.C.M.R.1986), affd, 26 M.J. 16 (C.M.A 1988). In that case, there was a period of pretrial restraint, release from that restraint, and preferral later with no reimposition of pretrial restraint. The facts were very similar, then, to the appellant’s ease. Our court expressly measured the time between release from restraint to preferral, 47 days, and held that to be the significant period for reset purposes. Id. at 1024.
The majority departs from what I believe is the historical judicial interpretation of the reset rule by our Court and other service Courts. Their use of a new yardstick (release from pretrial restraint to commencement of trial) to determine whether R.C.M. 707(b)(3)(B) is triggered is unsupported by ease law. Instead, in reaching their decision, the majority adopt the interpretation found in the analysis to R.C.M. 707(b)(3)(B) at Appendix A21 — 41, MCM. Beyond the issue of what weight should be given to an unattributed comment in the Analysis section of the MCM, I believe that interpretation relied so heavily upon by the majority to be in direct conflict with the plain language of the rule and the reported decisions interpreting the current and former reset rules.
Applying the majority’s interpretation of R.C.M. 707(b)(3)(B), if an uncharged Marine or Sailor is in pretrial restriction for 119 days, then released, with preferral occurring the following day, if restraint were never reimposed, and the trial commenced just short of 120 days after preferral, absent evidence of a subterfuge, the reset rule would apply. The R.C.M. 707 clock would be reset to zero at day 119, to be restarted the next day. The net effect would be to permit the Government almost 240 days to commence the trial with no R.C.M. 707 violation. I do not believe that to be a desirable result.
Because of its obvious importance, I urge both parties to present the issue to our superior court for resolution and clarification of its holdings in Gray and Facey.